In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-22-00018-CR
                                  No. 02-22-00019-CR

                         THE STATE OF TEXAS, Appellant

                                           V.

                                   JOSEPH TURNER



                      On Appeal from the 235th District Court
                                Cooke County, Texas
                      Trial Court No. CR21-00132, CR21-00133


                              ABATEMENT ORDER

      We have considered the “Motion To Withdraw As Counsel” filed by

appellant’s retained counsel, Dan L. Wyde.

      The motion is GRANTED. The Hon. Dan L. Wyde is permitted to withdraw

as attorney of record for appellant.

      It is ORDERED that this appeal is abated and the cause is remanded to the

trial court. The trial court shall conduct a hearing with appellant present to:

      1.     Determine whether appellant desires to prosecute his appeal;
       2.      Determine whether appellant is indigent;

       3.      If appellant is determined to be indigent, determine whether counsel
               should be appointed to represent appellant and appoint counsel, if
               necessary;1

       4.      If appellant desires to proceed pro se, admonish appellant of the dangers
               and disadvantages of self-representation, in accordance with Faretta v.
               California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v.
               State, 739 S.W.2d 341, 345 (Tex. Crim. App.1987), and determine
               whether appellant’s decision to proceed pro se is competently and
               intelligently made; and

       5.      Take any other measures that the trial court deems necessary to ensure
               appellant does not forfeit his right to appeal.

       Appellant may participate remotely, such as by telephone, videoconference, or

other appropriate and reasonable means, unless the trial court determines that it is

necessary to have appellant appear in person.

       The trial court shall make findings and file a record of the hearing in this court

on or before Wednesday, July 27, 2022. The record shall include a supplemental

reporter’s record and supplemental clerk’s record. On our receipt of the supplemental

record, the appeal of this cause shall be automatically reinstated without further order.




       1
         If counsel has been appointed to represent appellant, the supplemental record shall
reflect that appointed counsel has been notified of the appointment. If appellant is incarcerated,
the trial court shall also retain him in the county for a reasonable period of time to allow
appointed counsel an opportunity to confer with appellant.

                                                2
      We direct the clerk of this court to send a notice of this order to the appellant,

Hon. Dan L. Wyde, the State’s attorney, the trial judge, the trial court clerk, and the

court reporter.

      Dated June 27, 2022.

                                                     Per Curiam




                                          3